DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 2/3/22. Claim 1 has been amended, no new claims have been added, and claim 13 had been previously cancelled. Thus, claims 1-12 are presently pending in this application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-2, 6-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shi (CN108635193) in view of Cottrell (2016/0095788) and Nolan (2015/0223526).
With respect to claim 1, Shi discloses a wearable neck and shoulder massager device (fig 1; see also [0002], lines 1-2 translation of Shi), comprising a wearable assembly (see [0019], line 1 of Shi translation) having a front section (see annotated fig 1 of Shi), a rear section (see annotated fig 1 of Shi), an interior section located between said front and said rear sections (see portion in between front and rear section in annotated fig 1 of Shi), a top section (area which element 3 in fig 1 of Shi) connected to the top of said front and said rear sections, and a lower section (see annotated fig 1 of Shi) connected to the bottom of said front and said rear sections, a right and left upper shoulder support member (see annotated fig 1 of Shi) connected to said top section of said wearable assembly (see connection in annotated fig 1 of Shi), a back support (see annotated fig 1 of Shi) connected to said lower section of said wearable assembly for engaging the wearer's back (see connection between the annotated wearable assembly and back support in fig 1 of Shi), a lower right and left strap (2, fig 1; two straps) connected to said back support (see annotated fig 1 of Shi), a plurality of massage heads (41/42, fig 2) affixed to said front section of said wearable assembly for massaging the back of the neck and shoulders of the wearer (see [0028], lines 5-7), a motor (massage source (4), fig 2; see also [0013], line 1, i.e. vibration motor), wherein said motor causes vibrational movement of said massage heads to impart axial forces (the massage heads are applying a force on the user when they wear the device) for massaging the back of the neck or shoulders of the wearer (see [0015], lines 13-19), and 19a 
Shi lacks the lower left and right shoulder supports are mateably engageable with said right upper shoulder support member and is silent regarding the motor connected to a power source.
However, Cottrell teaches a wearable neck and shoulder massager device (10, fig 1), a lower right and left strap (see annotated fig 2 of Cottrell above) connected to said back support (near element 58, fig 1) that is mateably engageable with said right upper shoulder support member (see buckle in annotated fig 2 above), and the motor (46, fig 7) connected to a power source (114, fig 7; see also [0015], lines 14-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the straps and the control unit of Shi to include the buckle and power source as taught by Cottrell so as to provide variable sized straps and known electronics to power the device.
Further, the modified Shi lacks the lower right and left straps and said right and left lower attachment portions tightly fit around the wearer's torso between the wearer's armpit and waist, and wherein the back support acts as a point of attachment for the lower right strap and the lower left strap.
However, Nolan teaches a massage garment (see fig 4) with left and right straps (see annotated fig 1 of Nolan) and right and left attachment portions (see annotated fig 1 of Nolan) tightly fit around the wearer's torso between the wearer's armpit and waist (see location of annotated straps under the user’s armpit), and wherein a back support (see annotated fig 1 of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the straps of the modified Shi with the straps as taught by Nolan so as to provide another set of straps to supply additional support of the device on the user’s back.
With respect to claim 2, the modified Shi shows that said right and left upper shoulder support members are adjustable (see buckle in annotated fig 2 of Cottrell above).
With respect to claim 6, the modified Shi shows that said lower right and left straps are adjustable (see buckle in annotated fig 2 of Cottrell above).
With respect to claim 7, the modified Shi shows that the apparatus further includes attachment mechanisms of buckles (see buckle in annotated fig 2 of Cottrell above); wherein said right and left upper shoulder support members mateably engage with said lower right and left straps by said attachment mechanisms (see location and connection of upper supports and lower straps in annotated fig 2 of Cottrell above).
With respect to claim 8, the modified Shi shows said plurality of massage heads (14, fig 1)  but lack the heads being arranged in vertical or horizontal massage groups.
However, Cottrell teaches massage heads (14, fig 1 of Cottrell) arranged in a vertical or horizontal group (massage units (14) are arranged in a grid pattern with horizontal and vertical groups, see element 10 in fig 1 of Cottrell).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the massage heads of the modified 
With respect to claim 9, the modified Shi shows that said power source comprises at least one rechargeable battery (114, fig 7 of Cottrell).
With respect to claim 11, the modified Shi shows the controller (51, fig 1 of Shi) is positioned on an upper shoulder support (see on strap in fig 1) to control the device with one hand (see [0029], lines 4-5 of Shi translation).
With respect to claim 12, the modified Shi shows the vibration motor but lacks the motor is operable between an on/off mode and two separate operating speeds that cause said massage heads to rotate together at the two separate speeds.
However, Cottrell teaches a motor is operable between an on/off mode (control 88, fig 6 is operable between off and on at different modes (92)) and two separate operating speeds (L; M; H; 92, fig 6) that cause said massage heads to rotate together at the two separate speeds (see [0021], lines 7-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor of the modified Shi to be operable on/off and in different modes as taught by Cottrell so as to provide various treatments as desired by the user.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Cottrell and Nolan as applied to claim 1 above, and further in view of Badger (2019/0015235).
With respect to claim 3, the modified Shi shows right and left upper shoulder support members (see claim 1 above) but lack the support members including cushioning material.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shoulder support members of Cottrell to include the cushioning material as taught by Badger so as to provide the user with increased comfortability while wearing.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view Cottrell and Nolan as applied to claim 1 above, and further in view of Krueger (5894977).
With respect to claim 4, the modified Shi shows the wearable assembly (see claim 1 above) but lacks the assembly including cushioning material.
	However, Krueger teaches a wearable massage device (10, fig 7) with wearable assembly (5, fig 7) including cushioning material (pads; 32, fig 7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable assembly of Cottrell to include the cushioning material as taught by Krueger so as to provide the user with increased comfortability while wearing.
With respect to claim 5, the modified Shi shows the back support assembly (see claim 1 above) but lacks the back support including cushioning material.
	However, Krueger teaches a wearable massage device (10, fig 7) with a back support (21/22, fig 7) including cushioning material (pads; 31, fig 7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the back support of Cottrell to .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Cottrell and Nolan as applied to claim 9 above, and further in view of Reid (2016/0058651).
With respect to claim 10, the modified Shi shows the at least one rechargeable battery (114, fig 7 of Cottrell) and a charging port (112, fig 7 of Cottrell) but lacks the rechargeable battery is connected to a power cord for recharging.
However, Reid teaches a massage device (23, fig 2B) with a rechargeable battery (see [0037], lines 3-5) with a cord (43, fig 2B) for recharging (see [0037], lines 3-5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rechargeable battery of Cottrell to include a power cord as taught by Reid so as to provide power to the battery when the battery dies, an alternate source of power.
Response to Arguments
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive. Applicant argues on pg. 9, that Shi fails to disclose the use of a motor in generating a vibrational movement of the air bags. This is not taken well since Shi discloses the motor can be a vibrational motor (see rejection above). Thus, the rejection stands. Further, Applicant argues on pg. 9 that neither Shi nor Cottrell teaches rotational, oscillating movement of said massage heads that imparts rotational and axial forces. However, when the user wears the device of Shi, the heads will apply force on the user. Thus, the rejection stands. 
Applicant’s arguments with respect to claim(s) 1, newly added limitations in lines 27-30 have been considered but are moot because the new ground of rejection does not rely on any .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KELSEY E BALLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785